Citation Nr: 0924359	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  06-18 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for gynecological disorders.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bilateral foot disorder.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for defective vision.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for hypertension and 
heart disease.

6.  Entitlement to service connection for a bilateral 
shoulder disorder.

7.  Entitlement to service connection for a leg disorder, to 
include leg cramps.

8.  Entitlement to service connection for a vein disorder.

9.  Entitlement to service connection for disability 
exhibited by buttocks pain.

10.  Entitlement to service connection for disability 
exhibited by abdominal pain.

11.  Entitlement to service connection for disability 
exhibited by chest pain/pressure.

12.  Entitlement to service connection for lump in the left 
breast.

13.  Entitlement to an increased (compensable) evaluation for 
residuals of removal of a left Gartner's duct cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 
1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the Veteran's claims on 
appeal.  A video conference hearing was held before the 
undersigned Veterans Law Judge in June 2007.

The claims for entitlement to service connection for lump in 
the left breast and a compensable evaluation for residuals of 
removal of a left Gartner's duct cyst are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A December 2001 rating decision denied service connection 
for gynecological disorders, a bilateral foot disorder and 
defective vision, the Veteran did not file an appeal within 
one year of being notified.

2.  Evidence received since the December 2001 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claims of service connection for 
gynecological disorders, a bilateral foot disorder and 
defective vision and does not raise a reasonable possibility 
of substantiating the claims.

3.  A chronic left knee disability did not have its onset in 
service and is not otherwise associated with her active 
military duty; degenerative joint disease of the left knee 
was not exhibited within the first post service year.  

4.  Hypertension, heart disease and/or a disability exhibited 
by chest pain/pressure did not have its onset in service or 
within the first post service year and is not otherwise 
associated with her active military duty.  

5.  A chronic shoulder disability did not have its onset in 
service and is not otherwise associated with her active 
military duty; degenerative joint disease of the shoulders 
was not exhibited within the first post service year.  

6.  A leg disorder, to include leg cramps and/or a vein 
disorder, did not have its onset in service and is not 
otherwise associated with her active military duty.  

7.  The Veteran does not have disability exhibited by 
buttocks and/or abdominal pain associated with her active 
military duty.  


CONCLUSIONS OF LAW

1.  A December 2001 rating decision denying the service 
connection claims for gynecological disorders, a bilateral 
foot disorder and defective vision, claimed as residuals of 
sand abrasion of both eyes) is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  Evidence received since the December 2001 rating decision 
that denied service connection for gynecological disorders, a 
bilateral foot disorder and defective vision, is not new and 
material, and the claims are not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  A left knee disorder was not incurred or aggravated in 
service and degenerative joint disease of the left knee may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  

4.  Hypertension, heart disease and/or a disability exhibited 
by chest pain/pressure were not incurred or aggravated in 
service; nor may be presumed to be incurred therein.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R§§ 3.303 
3.307, 3.309 (2008).

5.  A chronic shoulder disorder was not incurred or 
aggravated in service and degenerative joint disease of the 
shoulders may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

6.  A leg disorder, to include leg cramps and or a vein 
disorder was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).

7.  Disability exhibited by buttocks and/or abdominal pain 
was not incurred or aggravated in service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.  See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 
C.F.R. Part 3).

Through August 2001, April 2004, January and February 2005, 
April 2007 and May and June 2008 letters, the RO or AMC 
notified the Veteran of elements of service connection, and 
the evidence needed to establish each element.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  VA informed her that it would make reasonable 
efforts to help her get evidence necessary to support her 
claims, particularly, medical records, if she gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  

Specific to request to reopen, in the January 2005 letter, 
the RO notified the Veteran of the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In the May 2008 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Any defects as to the timeliness of the statutory and 
regulatory notice are rendered moot because each of the 
Veteran's claims decided on appeal has been fully developed 
and re-adjudicated by the agency of original jurisdiction 
after notice was provided.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

VA has done everything reasonably possible to assist the 
Veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  All identified and available service, VA and private 
treatment records have been secured.  The Veteran has been 
medically evaluated in relation to her claims.  The duty to 
assist has been fulfilled.  There is no indication that any 
additional action is needed to comply with the duty to assist 
the Veteran.  The Veteran has not identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating her 
claims.  38 U.S.C.A. § 5103A(a)(2).



II.  Analysis

A.  New and Material Evidence

In a rating decision dated December 2001, the RO declined to 
reopen the claims of entitlement to service connection for 
gynecological, bilateral foot and defective vision disorders.  
The Veteran did not timely appeal that decision.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Thus, the 
December 2001 decision became final because the Veteran did 
not file a timely appeal.

The claims of entitlement to service connection for 
gynecological, bilateral foot and defective vision disorders 
may be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran 
filed an application to reopen her claims in March 2004.  
Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to  substantiate the 
claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at  the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v.  Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision in December 2001 consisted of the Veteran's service 
medical records covering active duty from June 1974 to June 
1977, various VA treatment records dated intermittently from 
November 1979 to July 1992 and private medical records dated 
intermittently from 1979 to 1987 to include various operative 
reports.  The Veteran's claim for service connection for 
gynecological disorders included pelvic adhesions, 
dysmenorrheal, urinary incontinence, chronic pelvic pain, 
endometriosis, pelvic inflammatory disease, ovarian cyst, 
vaginal disease, ovary removal and cystocele.  The claims 
were denied because evidence did not reflect that the Veteran 
had pertinent chronic acquired disability that was related to 
service.  

The evidence to be considered in the attempted reopening of a 
claim is that which has been submitted to VA since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Evidence received since the last final decision on the 
Veteran's claim of entitlement to service connection for 
gynecological disorders, bilateral foot disorder and 
effective vision includes an August 2004 VA gynecological 
conditions examination, a January 2005 VA examination for 
joints, VA outpatient treatment records dated intermittently 
from November 2004 to October 2005, transcript from June 2007 
video conference hearing, an eye examination report in 
October 2004, Social Security Administration records and 
duplicate VA treatment records from 1984 to 1990.  

In considering the evidence associated with the claims folder 
since the time of the last final rating decision in December 
2001, the Board finds that with the exception of the 
duplicate treatment records from 1984 to 1990, the evidence 
mentioned above is new because it was not previously of 
record at the time of the last final rating decision in 
December 2001.  Looking, however, at the new evidence in 
light of the record as a whole the Board finds that the 
evidence is not material because it does not relate to an 
unestablished fact necessary to substantiate the claims for 
service connection for gynecological disorders, bilateral 
foot disorder and defective vision.  The additional evidence 
received does not suggest a link between the Veteran's 
claimed gynecological disorders and service.  Likewise, no 
additional evidence has been submitted that suggests a 
relationship between a bilateral foot disorder and defective 
vision and the Veteran's period of active duty.  The new 
evidence submitted since the December 2001 final decision is 
not sufficient to raise a reasonable possibility of 
substantiating any of the claims.  

Consequently, the Board must conclude that the additional 
evidence received since the last prior final denial of 
service connection for gynecological disorders, bilateral 
foot disorder and defective vision is not new and material as 
contemplated by the pertinent law and regulations, and cannot 
serve as a basis to reopen the Veteran's claims for service 
connection for such disorders.  The appeal is denied.

B.  Service Connection

The Veteran essentially contends that her disorders of the 
left knee, hypertension heart disease, bilateral shoulder, 
leg to include leg cramps, vein, buttocks pain, abdominal 
pain, and chest pain and pressure are due to service. 

When seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for a disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In addition, service 
connection may be presumed for certain chronic diseases that 
are manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 
C.F.R. §§ 3.307, 3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

A Left Knee Disorder

Service medical records show that in January 1976 the Veteran 
complained of a sore left knee for two months.  She reported 
pain on both sides of her left knee when she would run.  She 
denied any injury to the left knee.  The diagnosis was sore 
knee, possible torn lateral meniscus.  Her treatment plan was 
Tylenol tablets, heat, orthopedic consult and temporary 
profile of no physical training for fourteen days.  When the 
Veteran reported her medical history at the April 1977 
examination for the purpose of separation from active duty 
service, she indicated that she had not had swollen or 
painful joints, trick or locked knee, arthritis, or bone, 
joint or other deformity.  Clinical evaluation at that time 
confirmed normal lower extremities and musculoskeletal 
system.  

At her VA examination for joints in January 2005 she reported 
that she did not have a specific knee injury in service, but 
she did suffer multiple falls when she performed normal 
drills.  She reported further that she had a left knee injury 
in 1975 or 1976, which required bed rest for twenty-one days.  
She complained of daily constant pain of ten out of ten, with 
no specific flares just pure pain everyday requiring multiple 
pain pills for relief. She described the pain as shooting, 
sharp pain through both knees.  She stated she had decreased 
range of motion, clicking and popping, painful locking as 
well as giving way and swelling.  The examiner noted that it 
is less than likely that the diagnosis of mild degenerative 
arthritis of the bilateral knees is from her service claimed 
injury.  He noted that she had no well-documented treatments 
for her knees and she gave a very poor effort during the 
examination.  He commented further that it is a likely as not 
that any objective findings of degenerative arthritis was 
from normal wear-and-tear on the knees through daily use.  

The record does not support the Veteran's contention that her 
current claimed left knee disorder had its origin in service.  
While a January 1976 service treatment record showed a 
complaint of a sore left knee and treatment thereof, the 
remainder of the service treatment records and the separation 
examination are negative for any complaints or findings 
related to the left knee.  Furthermore, following the 2005 VA 
examination, it was concluded that it was not likely that the 
Veteran's left knee disorder is a result of an in-service 
occurrence.  

The Board has considered the Veteran's contentions that her 
current knee disability is related to service.  However, 
chronic knee disability was not exhibited in service and 
degenerative joint disease was not exhibited within the first 
post service year.  While a layperson is certainly capable of 
providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge or expertise, such as the condition causing the 
symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) and 
Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  

To the extent the Veteran is claiming continuity of symptoms 
since service, this is simply not credible considering the 
normal findings on separation examination along with the 
denial of problems on the Report of Medical History.  
Furthermore the orthopedic portion of the VA February 1987 
examination did not reflect any knee pathology.  The Veteran 
filed several claims for compensation over the years and 
received extensive medical treatment, yet did not mention 
left knee disability until relatively recently about the time 
she filed her current claim.  It is not credible that left 
knee pathology continued during this period but went 
unmentioned by the Veteran.  Consequently the claim for 
service connection for a left knee disorder is denied.

Hypertension, Heart Disease, Bilateral Shoulder, Leg to 
include Leg Cramps, Vein and Chest Pain/Pressure

When the Veteran was examined for enlistment in the service 
in January 1974 her blood pressure reading was 110/60.  
Examination at the time of her separation from service in 
April 1977 showed her blood pressure reading was 120/80.  She 
testified at her video conference hearing that her blood 
pressure was 140 or 145 while on active duty.  Hearing 
Transcript (Tr.), p. 10.  She also testified that her heart 
disease was genetic and it became worse in service because 
she was forced to do a lot of strenuous work, such as pick up 
duffel bags.  Tr., p. 10.  There is no record of her having 
high blood pressure or a genetic heart ailment in service and 
the Veteran is not competent to diagnose hypertension or 
heart disease.  Assuming she was told of high blood pressure 
readings and/or a genetic heart ailment; hearsay medical 
evidence, as transmitted by layperson, is of limited 
probative value.  The connection between what a physician 
said and layperson's account of what he purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Veteran did not claim to have hypertension or heart 
disease in service nor is there any report of hypertension or 
heart disease aggravated or otherwise at the time of her 
separation examination.  Clinical evaluation during her 
separation examination shows a normal heart and vascular 
system.  On the report of medical history completed by the 
Veteran she indicated that she had not had high or low blood 
pressure or heart trouble.  

In a post service private medical record in November 1982 
where the Veteran presented for examination, it was noted 
that her past medical history was negative for hypertension.  
On VA examination in February 1987, the blood pressure 
reading was 110/65 and the cardiovascular system was within 
normal limits.  There is a diagnosis of hypertension, not 
fully controlled, recorded in an August 2004 VAMC medical 
treatment report.  Evaluation report in March 2005 provided 
an assessment of history of severe hypertension, cardiac risk 
index, former history of obesity and chronic smoker.  That 
report also showed there was no objective or subjective 
evidence for myocardial ischemia.  In a separate report also 
in March 2005 there is a provisional diagnosis of coronary 
artery disease.  

Service medical records reveal a vague history of pain or 
pressure in the chest as indicated on the Veteran's pre-
induction and separation reports of medical history.  
Otherwise there are no findings of treatment or a diagnosis 
for a disorder manifested by chest pain or pressure.  A post 
service VA radiographic report in July 1987 shows a normal 
chest.  

The Board has considered the Veteran's contentions that 
hypertension, heart disease or chronic disability exhibited 
by chest pain/pressure is related to service.  There are no 
objective medical findings that hypertension, heart disease 
or chronic disability exhibited by chest pain/pressure arose 
during the Veteran's active duty service or within one year 
following her period of active duty.  Furthermore, the 
cardiovascular system was normal on examinations subsequent 
to service, with no complaints of pertinent disability.  
While a layperson is certainly capable of providing evidence 
of symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge or expertise, 
such as the condition causing the symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) and Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995).  

The record shows that a diagnosis of hypertension and 
treatment thereof and a provisional diagnosis of coronary 
artery disease are shown more than twenty-five years after 
service.  In view of the lengthy period without evidence of 
treatment, there is no evidence of a continuity of treatment 
or symptomatology, which weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

To the extent the Veteran is claiming continuity of symptoms 
since service, this is simply not credible considering the 
normal findings on separation examination.  Furthermore, the 
November 1982 private medical report reflects that the 
Veteran had no history of hypertension at that time.  The 
cardiovascular portion of the February 1987 VA examination 
did not reflect high blood pressure readings or any other 
cardiovascular abnormality.  The Veteran filed several claims 
for compensation over the years and received extensive 
medical treatment, yet did not mention cardiovascular disease 
until relatively recently about the time she filed her 
current claim.  It is not credible that cardiovascular 
pathology continued during this period but went unmentioned 
by the Veteran.  Consequently the claim for service 
connection for hypertension, heart disease or chronic 
disability exhibited by chest pain/pressure is denied.

The Veteran contends she sustained injury to her shoulders 
carrying heavy duffel bags in service.  In the January 1974 
pre-induction report of medical history the Veteran indicated 
that she had a painful or trick shoulder or elbow.  There is 
no other mention of a bilateral shoulder disorder in the 
service medical records.  Clinical evaluation during her 
separation examination show normal upper extremities and 
musculoskeletal system.  The Veteran's medical history with 
regard to the claimed bilateral shoulder disorder is 
significant.  In a July 1992 VA progress note the Veteran 
reported bilateral shoulder pain since August 1991 when she 
was involved in a motor vehicle accident.  Similarly during a 
VA examination in June 1993 she reported, among other things, 
that she started having shoulder pain after being involved in 
a Greyhound bus accident.  In an April 2005 VAMC medical 
report she reported that her right shoulder started to hurt 
in March 2005 after a policeman pulled her arm.  In March 
1998 she reported to a private physician that she had pain 
across the top of her shoulders related to a slip and fall 
accident in September 1997.  The Veteran has been diagnosed 
with osteoarthritis of the left shoulder.  X-rays of the 
shoulders in March 2005 showed a negative examination of the 
right shoulder.  MRI [magnetic resonance imaging] of the 
shoulders in June 2005 revealed mild hypertrophy at the 
acromioclavicular joint.  

There are no findings that the current claimed bilateral 
shoulder disorder had its onset in service.  Notwithstanding 
the Veteran's pre-induction notation of shoulder pain, there 
is no further indication in the service medical records of a 
shoulder disorder.  On at least four occasions the Veteran 
reported to medical professionals that her shoulder pain was 
due to post service trauma.  In seeking medical attention for 
her shoulder disorder, she never related to medical 
professionals that she injured or aggravated her shoulders in 
service while lifting and carrying duffel bags as she had 
testified to at the video conference hearing.  Moreover, the 
Veteran has not asserted continuity of bilateral shoulder 
symptoms since discharge from service.  As mentioned above, 
she reported shoulder pain since 1991 due to a motor vehicle 
accident.  As a relationship between the Veteran's bilateral 
shoulder disorder and service has not been established, 
service connection for a bilateral shoulder disorder is 
denied.  

The Veteran contends that varicose veins and leg cramps are 
the result of standing with a heavy load for long periods in 
service.  There is no mention of varicose veins in service 
medical records.  The Veteran did however note in her pre-
induction report of medical history that she had leg cramps.  
Other than that notation, the record does not disclose any 
complaints or objective medical findings or diagnosis of or 
treatment for any disorder or disease manifested by varicose 
veins or leg cramps during service.  

The Board has considered the Veteran's contentions that a leg 
disorder, including leg cramps and/or varicose veins is 
related to service.  There are no objective medical findings 
that pertinent disability arose during the Veteran's active 
duty service or within one year following her period of 
active duty.  Furthermore, there were no findings of a leg 
disorder, to include leg cramps and/or a vein disorder, on 
separation examination.  While a layperson is certainly 
capable of providing evidence of symptomatology, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge or expertise, such as the condition causing 
the symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
and Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  

The record shows that there were no findings of pertinent 
disability until many years after service.  In view of the 
lengthy period without evidence of treatment, there is no 
evidence of a continuity of treatment or symptomatology, 
which weighs heavily against the claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

Varicose veins are a condition involving "veins that are 
unnaturally distended or abnormally swollen and tortuous."  
Such symptomatology is observable and identifiable by lay 
people.  Because varicose veins may be diagnosed by their 
unique and readily identifiable features, the presence of 
varicose veins is not a determination 'medical in nature' and 
is capable of lay observation.  Thus, lay testimony regarding 
varicose vein symptomatology in service represents competent 
evidence.  See Barr v. Nicholson, 21 Vet App 303 (2007); 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

To the extent the Veteran is claiming continuity of symptoms 
since service, this is not credible considering the normal 
findings on separation examination.  The February 1987 VA 
examination specified that the Veteran did not exhibit 
varicose veins.  The Veteran filed several claims for 
compensation over the years and received extensive medical 
treatment, yet did not mention a leg disorder until 
relatively recently about the time she filed her current 
claim.  It is not credible that a leg disorder, including leg 
cramps and/or varicose veins continued during this period but 
went unmentioned by the Veteran or unnoticed by medical 
providers.  Consequently the claim for service connection for 
a leg disorder, including leg cramps and/or varicose veins is 
denied.

Buttocks Pain and Abdominal Pain

Service medical records show that the Veteran was treated for 
complaints of stomach pain in July 1974, diagnosed as 
gastritis.  She was again seen in June 1975 for abdominal 
pain with the impression of a gynecological problem with a 
recent history of ovarian cyst.  She was seen three times in 
January 1977 for similar complaints, which was diagnosed as 
constipation, then as a viral syndrome and later as menstrual 
cramps.  The separation examination in April 1977 does not 
show any evidence of stomach trouble, indigestion or gall 
bladder problems.  Clinical evaluation revealed a normal 
abdomen and viscera.  Service medical records are also 
negative for any indication of buttock pain.

The impression of an x-ray taken of the abdomen in July 1991 
was no evidence of acute abdominal disease and retained fecal 
matter in the colon.  VA outpatient treatment record in 
August 1992 showed negative findings for abdominal pain.  
VAMC outpatient treatment record in October 2005 shows a 
benign abdomen with an assessment of normal gastrointestinal 
examination and perimenopausal.  There is no objective 
medical evidence of record of complaints, treatment or a 
diagnosis of a disorder or disease manifested by buttock 
pain.

A VA examination for digestive conditions was conducted in 
August 2008.  The Veteran reported that she had chronic 
abdominal pain that was diffused and radiated into the 
buttocks.  It was noted that the Veteran recently had a 
colonoscopy and there was no mention of any upper 
gastrointestinal or abdominal condition.  The VA examiner 
concluded with a diagnosis of a normal abdominal examination.  
The examiner noted that the Veteran's current abdominal 
diagnosis is not caused by or a result of the same as seen 
and or treated in service.  His rationale was that she had a 
negative examination at the time of separation from service 
in 1977 and no chronic abdominal complaints listed in the 
record and current findings of no chronic abdominal 
diagnosis.  

In essence, there is no showing that the Veteran has chronic 
disability exhibited by abdominal and/or buttocks pain.  
Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In this case the evidence has not show 
disability exhibited by buttock and abdominal pain.  "In the 
absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Further, symptoms of pain, in and of itself are not a 
disability.  The Court has held that a symptom, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
While the Veteran has complained of buttock and abdominal 
pain, pain alone does not in and of itself constitute a 
disability.  Disability exhibited by buttock and abdominal 
pain has not been identified by objective medical evidence 
nor have the Veteran's claims been found to be related to 
service.  Therefore the requirements necessary to warrant 
service connection have not been met and service connection 
for disability exhibited by buttock and abdominal pain must 
be denied. 

In adjudicating these claims, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v.  
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v.  
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr, supra, the Court, citing Layno, supra at 467-69, 
emphasized that lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of the witnesses personal knowledge; see 
also 38 C.F.R.  § 3.159(a)(2) (Competent lay evidence means 
any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d  
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046  
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir.  
2001), the United States Court of Appeals for the Federal  
Circuit (Federal Circuit), citing its decision in Madden, 
supra recognized that the Board had inherent fact-finding 
ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a 
claim, the Board has the responsibility to weigh and assess 
the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v.  Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to her observations of her disorders.  Layno, supra; 
38 C.F.R.  § 3.159(a)(2).  However, as a lay person, she is 
not competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that she currently has a left knee disorder, 
hypertension, heart disease, bilateral shoulder disorder, a 
leg disorder, vein disorder, disability exhibited by 
buttocks, abdominal and chest pain/pressure related to 
service) because she does not have the requisite medical 
expertise.  See, e.g., See Routen v.  Brown, 10 Vet. App. 
183, 186 (1997); Espiritu, supra.

As the competent medical evidence does not show that the 
Veteran's claimed disorders are related to service, the 
preponderance of the evidence is against the claims and the 
benefit-of-the- doubt rule does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).



ORDER

New and material evidence has not been submitted sufficient 
to reopen the service connection claims for gynecological 
disorders, a bilateral foot disorder and defective vision and 
the claims are not reopened.

Service connection for a left knee disorder is denied.

Service connection for hypertension and heart disease is 
denied.

Service connection for disability exhibited by chest 
pain/pressure is denied.

Service connection for a bilateral shoulder disorder is 
denied.

Service connection for a leg disorder, to include leg cramps 
is denied.

Service connection for a vein disorder is denied.

Service connection for disability exhibited by buttocks pain 
is denied.

Service connection for disability exhibited by abdominal pain 
is denied.


REMAND

In April 1993, the RO denied service connection for a lump in 
the left breast.  In July 1993 the Veteran submitted VA Form-
9, thus perfecting an appeal of that issue.  There has been 
no further adjudication on the issue of service connection 
for a lump in the left breast since the Veteran perfected her 
appeal in July 1993.  This issue is therefore remanded to 
comply with the VCAA's duty to notify and assist the Veteran 
in developing the facts pertinent to her claim.

The Veteran testified that she currently receives treatment 
at the Tampa VAMC for her service-connected residuals of 
removal of a left Gartner's duct cyst and has a visit with 
Dr. Glenn, a medical doctor at the Tampa VAMC, every three 
months.  She stated that she still has recurring infections 
because of the cyst and she currently takes medication for 
the disability.  Records from Tampa VAMC to November 2006 are 
already associated with the claims folder.  An attempt should 
be made to obtain any additional records from Tampa VAMC from 
November 2006 (those not already associated with the claims 
folder) to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with 
an appropriate notice of the VCAA for her 
claim for service connection for a lump of 
the left breast.  The notice should 
address the five elements of a service 
connection claim as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.  

2.  The RO should obtain the treatment 
records from Tampa VAMC from November 2006 
to the present and associate those records 
with the claims folder.

3.  After ensuring that any other 
necessary development has been completed, 
readjudicate the Veteran's claim.  If 
action remains adverse to the Veteran, 
provide her and her representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


